 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.1 Page 1 of 17



 1 JOSEPH H. HUNT
 2 Assistant Attorney General
   ROBERT S. BREWER, JR.
 3 United States Attorney
 4 ALEXANDER K. HAAS
   Director, Federal Programs Branch
 5 JACQUELINE COLEMAN SNEAD
 6 Assistant Director, Federal Programs Branch
   STEPHEN EHRLICH
 7 Trial Attorney (N.Y. Bar No. 5264171)
 8 United States Department of Justice
   Civil Division, Federal Programs Branch
 9 P.O. Box 883
   Washington, DC 20044
10
   Tel.: (202) 305-9803
11 Email: stephen.ehrlich@usdoj.gov
12
     Attorneys for the United States
13
14                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
15
16
      UNITED STATES OF AMERICA,                               '20CV0154 MMA AHG
                                             Civil Action No. _________
17
18                           Plaintiff,      COMPLAINT FOR
                                             DECLARATORY AND
19                   v.                      INJUNCTIVE RELIEF
20
      GAVIN NEWSOM, in his Official
21    Capacity as Governor of California;
      XAVIER BECERRA, in his Official
22
      Capacity as Attorney General of
23    California; THE STATE OF
      CALIFORNIA,
24
25                           Defendants.
26
27
28
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.2 Page 2 of 17



 1        1.      California recently passed Assembly Bill 32 (A.B. 32), which bans the
 2   operation of private detention facilities in California after January 1, 2020.
 3   California, of course, is free to decide that it will no longer use private detention
 4   facilities for its state prisoners and detainees. But it cannot dictate that choice for
 5   the Federal Government, especially in a manner that discriminates against the
 6   Federal Government and those with whom it contracts.
 7        2.      The Constitution, numerous acts of Congress, and various
 8   implementing regulations give the Federal Government both the authority and the
 9   prerogative to house individuals in its custody, including in private detention
10   facilities. Exercising that authority, the Federal Government has long contracted
11   with private detention facilities to house federal prisoners and detainees, and it plans
12   to continue that practice in order to address serious needs for detention space in
13   California and elsewhere. The Federal Government must be allowed to make these
14   policy choices without interference from the several States.
15        3.      In this action, the United States seeks a declaration invalidating, and
16   order enjoining, enforcement of A.B. 32 against the Federal Government and those
17   with whom it contracts for private detention facilities. This statute is preempted by
18   federal law, impermissibly discriminates against the Federal Government, and
19   obstructs federal operations. It therefore violates the Supremacy Clause of the
20   Constitution.
21                           JURISDICTION AND VENUE
22        4.      This Court has jurisdiction over the subject matter of this action under

23   28 U.S.C. §§ 2201(a), 1331, 1345.

24        5.      Venue is proper in the Southern District of California under

25   28 U.S.C. § 1391(b) because Defendants reside within the District and a substantial

26   part of the acts or omissions giving rise to this action arose from events occurring

27   within this district.

28
                                                                                Complaint | 1
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.3 Page 3 of 17



 1                                          PARTIES
 2            6.    Plaintiff, the United States, enforces federal criminal laws under its
 3   constitutional and statutory authorities and through its Executive Branch agencies,
 4   including the Department of Justice (DOJ) and its sub-agencies, the Bureau of
 5   Prisons (BOP) and the U.S. Marshals Service (USMS). The Federal Government
 6   also regulates immigration under its constitutional and statutory authorities, and it
 7   enforces the immigration laws through its Executive Branch agencies, including the
 8   Departments of Justice, State, Labor, and Homeland Security (DHS) including
 9   DHS’s component agencies, U.S. Immigration and Customs Enforcement (ICE)
10   and U.S. Customs and Border Protection (CBP).
11            7.    Defendant Gavin Newsom is the Governor of the State of California
12   and is being sued in his official capacity.
13            8.    Defendant Xavier Becerra is the Attorney General for the State of
14   California and is being sued in his official capacity.
15            9.    Defendant State of California is a State of the United States.
16                                 FEDERAL AUTHORITY
17            10.   The Supremacy Clause of the Constitution mandates that “[t]his
18   Constitution, and the Laws of the United States which shall be made in Pursuance
19   thereof . . . shall be the supreme Law of the Land . . . any Thing in the Constitution
20   or Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2.
21            11.   The Constitution affords Congress the power to spend money for the
22   “general Welfare of the United States,” U.S. Const. art. I, § 8, cl. 1; to “regulate

23   Commerce with foreign Nations, and among the several States,” U.S. Const. art. I,

24   § 8, cl. 3; to “establish an uniform Rule of Naturalization,” U.S. Const. art. I, § 8, cl.

25   4; and to “dispose of and make all needful Rules and Regulations respecting the

26   Territory or other Property belonging to the United States,” U.S. Const. art. IV, § 3,

27   cl. 2.

28
                                                                                  Complaint | 2
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.4 Page 4 of 17



 1        12.    The Constitution also affords the President of the United States the
 2   authority to “take Care that the Laws be faithfully executed,” U.S. Const. art. II, § 3.
 3        13.    Based on its constitutional powers, Congress has passed numerous
 4   statutes, and the Executive Branch has promulgated numerous implementing
 5   regulations, governing the Federal Government’s custody of prisoners and other
 6   federal detainees.
 7   I.   Federal Prisoners
 8        14.    By delegation from Congress, the Attorney General—who oversees
 9   BOP and USMS—is ultimately responsible for the control and management of
10   federal penal and correctional institutions. 18 U.S.C. § 4001. Expenses for federal
11   confinement are paid out of the U.S. Treasury. 18 U.S.C. §§ 4007–09.
12        15.    BOP has the authority and responsibility to “designate the place of . . .
13   imprisonment” for persons sentenced to imprisonment. 18 U.S.C. §§ 3621, 4042.
14   And BOP “may designate” as a place of confinement “any available penal or
15   correctional facility that meets minimum standards of health and habitability
16   established by the Bureau [of Prisons], whether maintained by the Federal
17   Government or otherwise.” 18 U.S.C. § 3621(b). This plain language “gives BOP
18   open-ended authority to place federal prisoners in ‘any available penal or
19   correctional facility’ that meets minimum standards of health and habitability
20   without regard to what entity operates the prison.” Statutory Authority to Contract
21   with the Private Sector for Secure Facilities, 16 Op. O.L.C. 65, 67 (1992); see 18
22   U.S.C. §§ 4002, 4003; 28 C.F.R. § 500.1.

23        16.    Similarly, “in support of United States prisoners in non-Federal

24   institutions,” the Attorney General is authorized to fund USMS custody of

25   individuals “under agreements with State or local units of government or contracts

26   with private entities.” 18 U.S.C. § 4013(a). USMS therefore may “designate districts

27
28
                                                                                Complaint | 3
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.5 Page 5 of 17



 1    that need additional support from private detention entities.” 18 U.S.C. § 4013(c);
 2    28 C.F.R. §0.111(k); 28 C.F.R. §0.111(o).
 3         17.    Congress also expressly has provided that a federal prisoner may serve a
 4    limited portion of his or her sentence “under conditions that will afford that prisoner
 5    a reasonable opportunity to adjust to and prepare for the reentry of that prisoner
 6    into the community,” including in a community correctional facility. 18 U.S.C.
 7    § 3624(c); see 18 U.S.C. § 3563(b)(10)–(11).
 8         18.    A pervasive framework of statutes and regulations also contemplates
 9    housing individuals in federal custody outside of federally owned-and-operated
10    prisons and governs all aspects of federal confinement, including the transportation
11    and subsistence of prisoners. See, e.g., 18 U.S.C. §§ 3142, 3624, 4006, 4008, 4241–
12    47, 4248, 4081, 5039; 28 C.F.R. §§ 0.111a, 523.13, 550.40 et seq.
13   II.   Federal Immigration Detainees
14         19.    The United States also has full authority to house federal detainees when
15    exercising its constitutional power as a sovereign to control and conduct relations
16    with foreign nations. Congress has exercised its authority to make laws governing
17    the admission, entry, presence, status, and removal of aliens within the United States
18    by enacting various provisions of the Immigration and Nationality Act (INA), 8
19    U.S.C. § 1101 et seq., and other laws regulating immigration.
20         20.    In furtherance of its constitutional powers, Congress has codified the
21    Executive Branch’s broad authority to detain aliens under various circumstances.
22    See, e.g., 8 U.S.C. §§ 1187, 1222, 1225, 1226, 1226a, 1231. And the Executive Branch

23    has implemented that authority. See, e.g., 6 C.F.R. §§ 115.5 et seq.; 8 C.F.R. §§ 103.6,

24    212.5, 212.12, 212.14, 232.3, 235.3, 236.1, 236.2, 236.3, 241.3, 1241.3, 244.18, 253.2.

25         21.    DHS is congressionally authorized to provide appropriate detention

26    facilities for detainees, including by renting “facilities adapted or suitably located for

27    detention” and by entering cooperative agreements with States and localities. 8

28
                                                                                   Complaint | 4
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.6 Page 6 of 17



 1   U.S.C. §§ 1103(a)(11), 1231(g). DHS also may “acquire, build, remodel, repair, and
 2   operate facilities . . . necessary for detention,” but must first “consider the
 3   availability for purchase or lease of any existing prison, jail, detention center, or other
 4   comparable facility suitable for such use.” Id. § 1231(g)(1).
 5                                   ASSEMBLY BILL 32
 6        22.    A.B. 32 prohibits anyone from “operat[ing] a private detention facility
 7   within [California]” under a contract made or extended after January 1, 2020, even
 8   if extensions are authorized by the contract. Cal. Penal Code §§ 9501, 9505(a). A
 9   “detention facility” is defined as “any facility in which persons are incarcerated or
10   otherwise involuntarily confined for purposes of execution of a punitive sentence
11   imposed by a court or detention pending a trial, hearing, or other judicial or
12   administrative proceeding.” Cal. Penal Code § 9500(a). And a “private detention
13   facility” is defined as a “detention facility that is operated by a private,
14   nongovernmental, for-profit entity, and operating pursuant to a contract or
15   agreement with a governmental entity.” Cal. Penal Code § 9500(b).
16        23.    In addition, A.B. 32 prohibits the California Department of Corrections
17   and Rehabilitation from entering into a new contract, or renewing an existing
18   contract, with a “private, for-profit prison facility located in or outside [California]
19   to provide housing for state prison inmates” after January 1, 2020. Cal. Penal Code
20   § 5003.1(a).    Notwithstanding this provision, California has granted itself an
21   exception “to comply with the requirements of any court-ordered population cap.”
22   Cal. Penal Code § 5003.1(e).

23        24.    A.B. 32 also enumerates limited exceptions to its blanket prohibition on

24   private detention facilities. Five exceptions apply only to California’s contracts and

25   are facially inapplicable to the Federal Government’s contracts: facilities “providing

26   rehabilitative, counseling, treatment, mental health, educational, or medical services

27   to a juvenile that is under the jurisdiction of the juvenile court pursuant to [California

28
                                                                                   Complaint | 5
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.7 Page 7 of 17



 1   law]”; facilities “providing evaluation or treatment services to a person who has been
 2   detained, or is subject to an order of commitment by a court, pursuant to [California
 3   law]”; “residential care facilit[ies] licensed pursuant to [California law]”; facilities
 4   “used for the quarantine or isolation of persons for public health reasons pursuant
 5   to [California law]”; and facilities “used for the temporary detention of a person
 6   detained or arrested by a merchant, private security guard, or other private person
 7   pursuant to [California law].” Cal. Penal Code § 9502(a)–(b), (d), (f)–(g).
 8        25.    Only three exceptions potentially apply to contracts of both the Federal
 9   Government and California: facilities “providing educational, vocational, medical,
10   or other ancillary services to an inmate in the custody of, and under the direct
11   supervision of, the Department of Corrections and Rehabilitation or a county sheriff
12   or other law enforcement agency”; school facilities “used for the disciplinary
13   detention of a pupil”; and “any privately owned property or facility that is leased and
14   operated by the Department of Corrections and Rehabilitation or a county sheriff
15   or other law enforcement agency.” Cal. Penal Code § 9502(c), (e); § 9503.
16        26.    A.B. 32’s ban on contracting with private detention facilities
17   purposefully extends to the Federal Government.
18               EFFECT OF A.B. 32 ON FEDERAL OPERATIONS
19        27.    A.B. 32 has both the purpose and effect of hampering the Federal
20   Government’s ability to house individuals in its custody.
21   I.   U.S. Marshals Service
22        28.    Nationwide, USMS houses over 21,000 of its about 62,000 inmates

23   (almost 34%) in private detention facilities. In California, USMS houses about 1,100

24   of its 5,000 inmates (approximately 22%) in private detention facilities. All of the

25   private detention facilities contracted by USMS in California are located in the

26   Southern District of California, housing about 1,100 of the almost 2,900 USMS

27
28
                                                                                Complaint | 6
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.8 Page 8 of 17



 1   inmates in that district. About another 450 inmates are housed outside the State due
 2   to the unavailability of detention space in California.
 3        29.    USMS currently houses inmates in California under two contracts with
 4   privately owned and privately operated detention facilities—Western Region
 5   Detention Facility and Otay Mesa Detention Center (under an ICE contract)—and
 6   one contract with a federally owned and privately operated detention facility—El
 7   Centro Service Processing Center. USMS currently houses about 1,100 inmates in
 8   the Western Region and Otay Mesa facilities, with the recently awarded El Centro
 9   contract allowing USMS to house over 1,800 inmates in the coming year. This
10   accounts for almost 50% of USMS’s inmates in the Southern District of California
11   and nearly 30% of USMS’s inmates in California.
12        30.    The current option period for the Western Region contract will expire
13   in September 2021, with the contract expiring in September 2027 if all options are
14   exercised. The base periods for the El Centro and Otay Mesa contracts will expire
15   in December 2021 and December 2024, with the contracts expiring in September
16   2028 and December 2034, respectively, if all options are exercised. USMS only
17   pursues private detention facilities when no other available space exists, so all option
18   years are typically exercised.
19        31.     Based upon current prosecutorial trends, the detention population in
20   California is projected to increase by approximately 25% by Fiscal Year 2023. USMS
21   is currently maximizing all available facilities in California, as well as surrounding
22   districts in other States, in order to meet the overwhelming need for detention space

23   in California.

24        32.     A.B. 32 would cripple USMS operations in California, especially in the

25   Southern District of California. USMS would need to relocate nearly 50% of its

26   inmates in the Southern District of California and nearly 30% of its California

27
28
                                                                                Complaint | 7
 Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.9 Page 9 of 17



 1    inmates when its contracts expire. These relocations pose significant harm to the
 2    USMS’ prisoner-management mission.
 3         33.     Because USMS has maximized all available space in nearby BOP
 4    facilities, and is unable to obtain space in state and local facilities in California, its
 5    prisoners would likely be housed outside California. Such relocations would cost
 6    significant taxpayer dollars, and require USMS to compete for extremely limited
 7    detention space with other agencies, including ICE, due to A.B. 32.
 8         34.     This relocation would cause a ripple effect into other districts
 9    neighboring California, as detention space would be shared to accommodate
10    displaced California inmates.      And those detention facilities could potentially
11    experience overcrowding due to USMS’ need to house prisoners in proximity to
12    California’s districts.
13         35.     Relocation would also cause prisoners to be isolated from their families,
14    who are usually located in California and may lack resources to visit the prisoner.
15         36.     As USMS’s prisoner population is generally pretrial, prisoners (some
16    with very serious charges) must be frequently transported back and forth to
17    California to meet the demands of the Judiciary, defense attorneys, and any pretrial
18    or probationary requirements. This increase in transportation not only would
19    require a dramatic increase in coordination with the Justice Prisoner and Alien
20    Transportation System, 1 as well as state and local transportation resources, but
21    would significantly increase USMS’s cost per inmate.
22         37.     The drastic increase in transportation for inmates would also heighten

23    security and safety risks for inmates, USMS personnel, and the public. Frequent,

24    scheduled, movements of prisoners increase the amount of time prisoners are

25
26         Managed by USMS, the Justice Prisoner and Alien Transportation System is
           1
   one of the largest transporters of prisoners in the world, handling about 715 requests
27 every day to move prisoners between judicial districts, correctional institutions, and
   foreign countries.
28
                                                                                   Complaint | 8
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.10 Page 10 of 17



 1    outside the heightened security of a detention facility. Such transportation also
 2    allows the public additional opportunities to gather intelligence on USMS operations
 3    and significantly increases adversarial opportunities during transport. And prisoners
 4    with medical or mobility concerns may be adversely affected by frequent travel.
 5         38.      USMS will also be competing for transportation with, for example, BOP,
 6    who would otherwise be using these transportation resources to transport sentenced
 7    prisoners to their designated BOP facility. This may delay prisoners from exiting
 8    USMS custody, concomitantly increase the number of prisoners in USMS custody
 9    and further increase USMS’s housing, medical, and funding needs.
10         39.      Due to relocation and transportation from outside the State, A.B. 32
11    would also cause lengthy delays in judicial proceedings. Housing prisoners outside
12    of their judicial district significantly decreases the ability of courts to properly
13    interact with prisoners as they move through judicial proceedings. USMS estimates
14    that transportation coordination would require approximately three to four weeks
15    advance notice in order to move prisoners in and out of the judicial districts in
16    California.
17   II.   Bureau of Prisons
18         40.      Nationwide, BOP houses almost 25,000 of its over 175,000 inmates
19    (approximately 14%) in private detention facilities. In California, BOP houses about
20    2,200 of its about 16,00 inmates (approximately 14%) in private detention facilities.
21         41.      BOP currently owns one detention facility in California that is privately
22    operated—Taft CI—the contract for which will expire in March 2020. Although

23    BOP considered not renewing the contract due to infrastructure issues at the facility,

24    it is currently conducting a feasibility study to determine if the institution could

25    remain operational while repairs are made. If the facility can remain operational,

26    then BOP may seek to award a new contract or a contract extension.

27
28
                                                                                 Complaint | 9
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.11 Page 11 of 17



 1         42.    As applied to Taft CI, A.B. 32 will require the relocation of over 1,300
 2    inmates to other BOP facilities or placement outside California. This relocation
 3    would cost significant taxpayer dollars. It would also result in the incarceration of
 4    inmates further from their residence, families, and other visitors.
 5         43.    Although BOP does not have current plans to contract for the operation
 6    of other secure private facilities in California, it is evaluating its needs and may
 7    pursue contracting for such facilities in the future.
 8         44.    BOP also has contracts with four contractors for the operation of ten
 9    Residential Reentry Centers throughout the State, housing and supervising about
10    900 inmates. They are located as follows: one in Riverside, one in Oakland, one in
11    San Francisco, one in San Diego, one in Garden Grove, one in El Monte, one in
12    Brawley, one in Van Nuys, and two in Los Angeles. These Residential Reentry
13    Centers provide assistance to inmates who are nearing release by providing a safe,
14    structured, supervised environment, as well as employment counseling, job
15    placement, financial management assistance, and other programs and services. They
16    also supervise inmates on home confinement.
17         45.    The current periods for these contracts will expire in: September 2020
18    for the Riverside facility; February 2021 for the Oakland facility 2; March 2020 for
19    the San Francisco facility; May 2020 for the San Diego facility; August 2020 for the
20    Garden Grove facility; September 2020 for the El Monte facility; September 2020
21    for the Brawley facility; September 2020 for the Van Nuys facility; and September
22    2020 and November 2020 for the Los Angeles facilities. If all options were

23    exercised, the contracts would expire in: September 2029 for the Riverside facility;

24    January 2030 for the Oakland facility; March 2021 for the San Francisco facility; May

25
26         Although BOP’s current contract with the Oakland Reentry Center expires in
           2
   January 2020, BOP executed a new contract for this facility in December 2019. The
27 new contract has a base period of operation from February 2020 through February
   2021, with the contract expiring in January 2030 if all options are exercised.
28
                                                                              Complaint | 10
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.12 Page 12 of 17



 1   2021 for the San Diego facility; August 2024 for the Garden Grove facility;
 2   September 2029 for the El Monte facility; September 2029 for the Brawley facility;
 3   September 2029 for the Van Nuys facility; and November 2023 and September 2029
 4   for the Los Angeles facilities. Given BOP’s need for Residential Reentry Centers,
 5   all option years are typically exercised.
 6        46.    BOP currently has one open solicitation and one potential solicitation it
 7   would like to open for Reentry Centers in California: one in the San Francisco area
 8   (open) and one in the San Diego area (potential solicitation in an area of need).
 9   Additionally, one solicitation for a Reentry Center in the Eastern District of
10   California recently closed in October 2019. Absent A.B. 32, these solicitations have
11   anticipated performance dates in 2021.
12        47.    The First Step Act of 2018 also expanded BOP’s use of Reentry Centers
13   by authorizing extended placement in Reentry Centers for inmates who have earned
14   time credits under the risk-and-needs-assessment system. See 18 U.S.C. §§ 3621,
15   3624(g). BOP therefore anticipates a significant increase in the need for California
16   Reentry Centers within the next few years.
17        48.    BOP also maintains capacity in Reentry Centers for use by federal courts
18   as an intermediate sanction during supervision or probation. This function utilizes
19   generally 15–20% of the total Reentry Center capacity nationally.          Although
20   individuals housed under this arrangement are not in BOP custody, BOP maintains
21   available beds to meet the courts’ needs.
22        49.    As applied to California Reentry Centers, A.B. 32 will require the

23   relocation of approximately 900 inmates to other BOP facilities or Reentry Centers

24   outside California. This relocation would cost significant taxpayer dollars. It would

25   also result in the placement of inmates further from their residence, families, and

26   the communities to which they will be released.

27
28
                                                                             Complaint | 11
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.13 Page 13 of 17



 1        50.    This would hinder BOP’s ability to provide community placement for
 2   offenders. Specifically, Residential Reentry Centers provide reentry services to
 3   inmates by assisting them in obtaining a suitable residence in the community to
 4   which they will be released, structured programs, job placement, and counseling. If
 5   BOP is forced to relocate inmates to other BOP facilities or Residential Reentry
 6   Centers outside California, the inmates will be unable to make the community ties
 7   needed in order to support their reentry efforts.
 8        51.    This relocation would also be problematic for federal courts because
 9   there will be no proximate facilities in which to house individuals as an intermediate
10   sanction during supervision or probation.
11 III.   Immigration and Customs Enforcement
12        52.    ICE neither constructs nor operates its own detention facilities. Due to
13   significant fluctuation in the alien population, it is important for ICE to maintain
14   flexibility; it would not be prudent for ICE to invest heavily in its own facilities only
15   to have them stand idle if a significant decrease in demand for detainee housing
16   occurs.
17        53.    Nationwide, ICE housed an average population of about 50,000 aliens
18   in Fiscal Year 2019. An average of about 9,300 of those aliens were housed in
19   privately owned and privately operated facilities, and an average of about 3,800
20   detainees were housed in facilities owned by ICE and staffed by a combination of
21   federal and contract employees. In California, ICE currently has housing available
22   for about 5,000 detainees in private detention facilities, which accounts for about

23   96% of ICE’s total detention space in California.

24        54.    ICE currently houses detainees in California under four contracts with

25   the operators of four private detention facilities: Mesa Verde ICE Processing Center

26   (owned and operated by the GEO Group, Inc.), Adelanto ICE Processing Center

27   (owned and operated by The GEO Group, Inc.), Imperial Regional Detention

28
                                                                                Complaint | 12
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.14 Page 14 of 17



 1   Facility (owned and operated by the Management and Training Corporation), and
 2   Otay Mesa Detention Center (owned and operated by CoreCivic). Two of those
 3   contracts provide for ICE to house detainees at three additional private detention
 4   facilities operated by The GEO Group. The four facilities currently have capacity
 5   to house about 5,000 detainees, and the three additional facilities will provide space
 6   for an additional 2,150 detainees beginning in August 2020.
 7        55.    The base periods for all four contracts will expire in December 2024,
 8   with the contracts expiring in December 2034 if all options are exercised.
 9        56.    A.B. 32 would critically undermine ICE’s mission to enforce the
10   immigration laws, and in particular, to effectuate the arrests and removals of criminal
11   aliens subject to mandatory custody.
12        57.    Because ICE has no access (or very limited access) to housing capacity
13   in California prisons, detainees—both current detainees at the time of contract
14   expiration and future detainees—would need to be relocated outside California to
15   neighboring States. In Fiscal Year 2019, ICE arrested and detained over 44,000
16   aliens in California. All such detainees would ultimately need to be relocated to
17   neighboring States.
18        58.    Such relocation would require ICE to schedule and complete transfers
19   on a daily basis, using costly air and ground transportation. Ground transportation
20   would be problematic because ICE would be forced to renegotiate its transportation
21   contracts and/or divert a large percentage of ICE personnel to transportation duties.
22   Air transportation would also be problematic because daily transport to and from

23   California would place an enormous strain on ICE Air Operations (IAO) and

24   require significantly more frequent transport than currently used. Both options are

25   extremely costly and burdensome.

26        59.    Frequent movements of detainees increase the amount of time detainees

27   are outside the heightened security of a detention facility. Such transportation also

28
                                                                              Complaint | 13
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.15 Page 15 of 17



 1    allows the public additional opportunities to gather intelligence on ICE operations
 2    and significantly increases adversarial opportunities during transport.
 3         60.    Relocation to neighboring States would also cause substantial harm to
 4    ICE, its detainees, and the public. ICE facilities in neighboring States could become
 5    overcrowded due to the influx of detainees from California. And the relocation
 6    outside California would also greatly reduce the ability of detainees with families in
 7    California to access their families and other visitors.
 8         61.    This out-of-state relocation and lack of family access for detainees with
 9    families in California would also slow immigration proceedings. Generally, an alien
10    often uses his or her family members or friends to gather information needed in a
11    removal proceeding. Because A.B. 32 would force aliens to be housed outside
12    California—and possibly at great distances from their families and friends—A.B. 32
13    may adversely impact detainees’ ability to timely collect evidence if they have family
14    or friends in California. 3
15                                       COUNT ONE
16                                        Preemption
17         62.    The United States realleges and incorporates by reference the allegations
18    contained in paragraphs 1 through 61 of this Complaint.
19         63.    The United States has occupied the field of contracting for federal
20    prisoner and detainee housing, leaving no room for concurrent state regulation.
21         64.    A.B. 32 also substantially obstructs the Federal Government’s housing
22    of federal prisoners and detainees, and stands as an obstacle to the accomplishment

23    and execution of the full purposes and objectives of Congress.

24
25
26
           3
            A.B. 32 may also cause tension with ICE’s other obligations under existing
   court orders and settlements. See, e.g., Gonzalez v. Sessions, 325 F.R.D. 616 (N.D. Cal.
27 Jun. 5, 2018); Franco-Gonzalez v. Holder, 2013 WL 8115423 (C.D. Cal. 2013); Orantes-
   Hernandez v. Meese, 685 F. Supp. 1488 (C.D. Cal. 1988).
28
                                                                                Complaint | 14
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.16 Page 16 of 17



 1        65.    A.B. 32 therefore violates the Supremacy Clause because it is preempted
 2   by federal law. See U.S. Const. art. VI.
 3                                     COUNT TWO
 4                       Violation of Intergovernmental Immunity
 5        66.    The United States realleges and incorporates by reference the allegations
 6   contained in paragraphs 1 through 65 of this Complaint.
 7        67.    A.B. 32 directly regulates federal operations by restricting the United
 8   States’ ability to enter agreements with its chosen contractors for the operation of
 9   detention facilities.
10        68.    A.B. 32 also discriminates against the United States by granting
11   exceptions for California (and its localities) that do not apply to the Federal
12   Government and those with whom it contracts for private detention facilities.
13        69.    A.B. 32 therefore violates the Federal Government’s intergovernmental
14   immunity. See U.S. Const. art. VI.
15                               PRAYER FOR RELIEF
16        The United States respectfully requests that this Court:
17        70.    Enter a judgment declaring that California’s A.B. 32 violates the
18   Supremacy Clause and is therefore invalid as applied to the Federal Government’s
19   contracts and its contractors;
20        71.    Preliminarily and permanently enjoin Defendants, as well as their
21   successors, agents, and employees, from enforcing California’s A.B. 32 against the
22   Federal Government and its contractors;

23        72.    Award the United States its costs in this action; and

24        73.    Award any other relief this Court deems just and proper.

25
26
27
28
                                                                             Complaint | 15
Case 3:20-cv-00154-MMA-AHG Document 1 Filed 01/24/20 PageID.17 Page 17 of 17



 1
 2
     DATED: January 24, 2020         Respectfully submitted,
 3
 4                                   JOSEPH H. HUNT
                                     Assistant Attorney General
 5
                                     ROBERT S. BREWER, JR.
 6
                                     United States Attorney
 7
                                     ALEXANDER K. HAAS
 8
                                     Director, Federal Programs Branch
 9
                                     JACQUELINE COLEMAN SNEAD
10                                   Assistant Director, Federal Programs Branch
11
                                     /s/ Stephen Ehrlich
12                                   STEPHEN EHRLICH
13                                   Trial Attorney
                                     United States Department of Justice
14                                   Civil Division, Federal Programs Branch
15                                   1100 L Street, N.W.
                                     Washington, DC 20005
16                                   Tel.: (202) 305-9803
17                                   Email: stephen.ehrlich@usdoj.gov
18                                   Attorneys for the United States
19
20
21
22
23
24
25
26
27
28
                                                                       Complaint | 16
                    Case 3:20-cv-00154-MMA-AHG Document 1-1 Filed 01/24/20 PageID.18 Page 1 of 1
    JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    United States of America                                                                                    Governor Gavin Newsom, in his official capacity; Attorney General
                                                                                                                Xavier Beccerra, in his official capacity; State of California
        (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Sacramento County, CA
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

        (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
    Stephen Ehrlich, U.S. Department of Justice, Civil Division
    1100 L St. NW, Washington, DC 20005 (202) 305-9803
                                                                                                                                                                       '20CV0154 MMA AHG
    II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                        and One Box for Defendant)
    X1
    u      U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
             Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                             of Business In This State

    u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
             Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                         Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                           Foreign Country
    IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
I              CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES             I
    u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
    u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
    u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
    u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
    u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
            & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
    u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
    u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
            Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
            (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
    u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
            of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
    u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
    u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
    u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
    u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                         u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                                 Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
I           REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
    u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
    u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
    u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
    u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
    u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       X 950 Constitutionality of
                                                                                                                                                                              u
    u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                                 Employment                 Other:                       u 462 Naturalization Application
                                         u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                                 Other                    u 550 Civil Rights                   Actions
                                         u   448 Education                u 555 Prison Condition
                                                                          u 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
    V. ORIGIN (Place an “X” in One Box Only)
u1
X          Original          u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
           Proceeding            State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                            (specify)                        Transfer                      Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 U.S.C. §§ 1651, 2201, 2202
    VI. CAUSE OF ACTION Brief description of cause:
                                               Declaratory and injunctive action seeking to invalidate California's law banning private detention facilities (A.B. 32)
    VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                            CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE Janis L. Sammartino                                                                         DOCKET NUMBER 3:19-cv-02491
    DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
    01/24/2020                                                              /s/ Stephen Ehrlich
    FOR OFFICE USE ONLY

        RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
